The record of the justice of the peace stated the docket entries as follows: Action of assumpsit. Amount demanded $10. Summons issued Feb. 14, 1859, to constable Riggs, returnable c.
The error assigned was that the record did not state or show the cause of action in the suit.
By the Court: The statute requires that every justice of the peace shall make a fair entry in his docket of every action commenced before him, therein setting down the names of the parties, the cause of action, the sum demanded, the day of issuing process and when it is returnable c. This the justice had done in the present case in all respects, except in one important particular. He has set down the names of the parties, the action which he states was assumpsit and the sum demanded, $10. But whilst he has stated the character or nature of the action, he has wholly failed and omitted to state the cause of action, or the ground of the demand, or the nature of the indebtedness and promise on which the action of assumpsit was founded and in which the sum of ten dollars was demanded. This might have been either for goods sold and delivered, for work and labor, for money advanced paid, laid out and expended, or on account stated, or even on a promissory note, or due bill for that amount, or for any cause of action in assumpsit cognizable before a justice under the statute. But whatever it was, he has entirely omitted to state the cause of the action. The importance of this omission it is unnecessary to notice, as the reasons for the requirement are obvious and the words of the statute are express and positive. The case must therefore be reversed. *Page 172